Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Frances C. Minaya
(OI File No.: H-12-40546-9),

Petitioner,
v.
The Inspector General.
Docket No. C-12-1186
Decision No. CR2736

Date: March 28, 2013

DECISION

The Inspector General (1.G.) of the Department of Health and Human Services notified
Frances C. Minaya (Petitioner) that she was being excluded from participation in
Medicare, Medicaid, and all other federal health care programs for a minimum period of
five years pursuant to 42 U.S.C. § 1320a-7(a)(3). Petitioner appealed. I find that the LG.
has a basis for excluding Petitioner from program participation and that the five-year
exclusion is mandated by law.

I. Background

By letter dated June 29, 2012, the I.G. notified Petitioner that she was being excluded
from Medicare, Medicaid, and all federal health care programs for a minimum period of
five years pursuant to 42 U.S.C. § 1320a-7(a)(3). LG. Exhibit (Ex.) 1. The I.G. advised
Petitioner that the exclusion was based on her conviction “in the Circuit Court of the
Eleventh Judicial Circuit in and for Miami-Dade County, Florida, of a criminal offense
related to fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct in connection with the delivery of a health care item or service, including the
performance of management or administrative services relating to the delivery of such
items or services, or with respect to any act or omission in a health care program (other
than Medicare and a State health care program) operated or financed in whole or in part,
by any Federal, State or local Government agency.” LG. Ex. 1, at 1. Petitioner,
represented by counsel, timely filed her August 17, 2012 request for hearing (RFH) with
the Departmental Appeals Board, Civil Remedies Division. This case was assigned to
me for hearing and decision. On September 18, 2012, I convened a prehearing
conference by telephone, the substance of which is summarized in my Order and
Schedule for Filing Briefs and Documentary Evidence (Order), dated September 19,
2012. See 42 C.F.R. § 1005.6. Pursuant to the Order, the I.G. filed a brief (I.G. Br.) on
October 17, 2012, with LG. Exs. 1 through 5. Petitioner filed a response (P. Br.), which
the Civil Remedies Division received on November 16, 2012. Petitioner did not submit
any proposed exhibits. The LG. filed a reply brief (I.G. Reply Br.) on December 3, 2012.
Absent objection, I admit I.G. Exs. 1 - 5 into the record.

The I.G. requested a decision on the written record stating that it has no witnesses to
offer. LG. Br., at 6. Petitioner stated that a hearing was required and that Petitioner
would be the only witness. P. Br., at 2-3. In an Order dated December 13, 2012, I
afforded Petitioner the opportunity to provide her complete, written direct testimony in
the form of an affidavit. See 42 C.F.R. § 1005.16(b). On January 7, 2013, Petitioner
submitted her affidavit. The I.G. declined the opportunity to cross-examine Petitioner.
Instead, on January 14, 2013, the I.G. objected to the admission of Petitioner’s affidavit
on the grounds of relevancy and that it impermissibly collaterally attacks Petitioner’s
conviction. I.G. Surreply Br., at 2-3. Because Petitioner has the right to testify in her
own case, see 42 C.F.R. § 1005.3(a)(6), at least some of the Petitioner’s written testimony
is relevant and material, see 42 C.F.R. § 1005.17(c), and the LG. did not file a motion for
summary judgment, see 42 C.F.R. § 1005.4(b)(12), I overrule the I.G.’s objections and
admit Petitioner’s affidavit into the record as Petitioner’s Exhibit (P. Ex.) 1

The record in this matter is now closed and all of the evidence of record has been
considered in rendering this decision.

IL. Issue

Whether the I.G. has a basis for excluding Petitioner for five years from participating in
Medicare, Medicaid, and all other federal health care programs, pursuant to 42 U.S.C.

§ 1320a-7(a)(3). See 42 C.F.R. § 1001.2007(a).

III. Findings of Fact, Conclusions of Law, and Analysis’

The Secretary of Health and Human Services (the Secretary) must exclude an individual
from participation in any federal health care program if that individual:

' My findings of fact and conclusions of law are set forth in italics and bold font.
has been convicted for an offense which occurred after August 21, 1996,
under Federal or State law, in connection with the delivery of a health care
item or service or with respect to any act or omission in a health care
program (other than those specifically described in paragraph (1)) operated
by or financed in whole or in part by any Federal, State, or local
government agency, of a criminal offense consisting of a felony relating to
fraud, theft, embezzlement, breach of fiduciary responsibility, or other
financial misconduct.

42 U.S.C. § 1320a-7(a)(3).

A. Petitioner pled guilty in a Florida court to five counts of exploitation of the
elderly/disabled and one count of organized fraud, and the court ordered the
adjudication of guilt stayed and withheld.

Petitioner was an employee at the Susanna Wesley Health Care Center (the nursing
facility). The Office of the Attorney General, Medicaid Fraud Control Unit for the State
of Florida investigated Petitioner for exploitation of funds from the nursing facility’s
elderly residents. I.G. Ex. 5, at 3. According to the Investigative Summary Report,
Petitioner demanded cash payments from residents when in fact no payments were owed.
Id. The residents’ family members made the cash payments to Petitioner or, at least on
one occasion, to the Admissions Assistant on behalf of Petitioner. I.G. Ex. 5, at 3, 12.

On August 17, 2009, an Information for 14 counts of felony Exploitation of
Elderly/Disabled and one count of felony Organized Fraud — Scheme to Defraud under
Florida law was filed against Petitioner. I.G. Ex. 4. On May 5, 2012, Petitioner entered
into a plea agreement and pled guilty to Counts | through 5 (Exploitation of the
Elderly/Disabled) and to Count 15 (Organized Scheme to Defraud). I.G. Ex. 3, at 1.
Petitioner entered a guilty plea and a Florida Circuit Court Judge ordered that the
adjudication of guilt be stayed and withheld. LG. Ex. 2, at 1.

B. Petitioner was convicted of a criminal offense for the purposes of 42 U.S.C.
§ 1320a-7(a)(3).

The I.G. argues that Petitioner was “convicted” of a crime for the purposes of 42 U.S.C.
§ 1320a-7(a)(3). That statute defines “convicted” to include “when a plea of guilty or
nolo contendere by the individual . . . has been accepted by a Federal, State, or local
court” or “when the individual . . . has entered into . . . deferred adjudication . .. where
judgment of conviction has been withheld.” 42 U.S.C. § 1320a-7(i); see also 42 C.F.R.
§ 1001.2.
Petitioner disputes that she has been convicted of a crime. RFH at 1; P. Br., at 1, 2.
Petitioner states that she pled “no contest to the charges” and that “the court agreed to
withhold adjudication.” P. Ex. 1, at 3 (internal quotations omitted). The record confirms
that Petitioner’s adjudication was withheld but indicates Petitioner pled guilty. LG. Exs.
2, 3. Petitioner argues, however, that under Florida law a withheld adjudication of guilt
does not constitute a conviction. P. Br., at 1-2. The LG. argues that for purposes of
exclusion, federal law and not state law controls. I.G. Reply Br., at 1.

The I.G.’s contention that federal law is determinative as to whether an individual is
“convicted” for the purposes of 42 U.S.C. § 1320a-7 is correct. Petitioner’s exclusion
arises under a federal statutory scheme that is aimed at excluding participation in federal
health care programs. See Manocchio v. Kusserow, 961 F.2d 1539, 1542 (11™ Cir. 1992)
(“we find that the legislative history, taken as a whole, demonstrates that the primary goal
of [42 U.S.C. § 1320a-7] is to protect present and future Medicare beneficiaries from the
abusers of these programs.”) As a result, “what constitutes a ‘conviction’ under [42
U.S.C. § 1320a-7] . . . is determined by federal law, not state law.” Travers v. Shalala,
20 F.3d 993, 996 (9"" Cir. 1994); Henry L. Gupton, DAB No. 2058, at 5-6 (2007).

The 1.G.’s exhibits and Petitioner’s testimony show that Petitioner was granted
withholding of adjudication of the charges to which she pled guilty. Such an
arrangement is encompassed by the definition of “conviction” under 42 U.S.C. § 1320a-
7(i) and, therefore, Petitioner was convicted of a criminal offense within the meaning of
the statute. Rudman v. Leavitt, 578 F.Supp.2d 812, 815 (D. MD 2008).

C. Petitioner’s conviction for fraud or other financial misconduct requires
exclusion under 42 U.S.C. § 1320a-7(a)(3) because her criminal conduct
related to the delivery of a health care item or service.

An individual must be excluded from participation in any federal health care program if
the individual was convicted under federal or state law of a criminal offense related to
fraud or other financial misconduct in connection with the delivery of a health care item
or service. 42 U.S.C. § 1320a-7(a)(3). Petitioner argues that her criminal offense was
not in connection with the delivery of a health care item or service. Petitioner states that
she received only occasional payments from family members of residents and “only
because the person in charge of finance was not in the building.” P. Ex. 1, at 2.
Petitioner states that the receipt of payments was not her responsibility and that she gave
the payments to the responsible co-worker. P. Ex. 1, at 2. In addition, Petitioner states
her duties were limited to filling out paperwork and to assist in the moving of patients
about the facility. P. Ex. 1, at 1. Because her job at the nursing facility did not include
administrative functions or the collection or disbursement of fees, Petitioner states her
conviction was not related to the delivery of health care. P. Br., at 2.
The L.G. argues that Petitioner was the Admissions Director of the nursing facility who
oversaw and coordinated the placement of elderly individuals to receive skilled nursing
and other services. I.G. Br., at 4. According to the I.G., regardless of Petitioner’s job
title, Petitioner performed administrative services integral to the delivery of care at the
nursing facility. I.G. Reply Br., at 2.

The record in this case fully supports the conclusion that Petitioner’s conviction was in
connection with the delivery of a health care item or service. According to the
Investigative Summary Report, family members of residents made cash payments to
Petitioner. I.G. Ex. 5, at 3. The Investigative Summary Report includes sworn
statements from family members indicating that Petitioner claimed the cash payments
paid to her were patient responsibility payments and/or funds owed by residents. I.G. Ex.
5, at 14-17. I find the Investigative Summary Report and sworn witness statements
contained therein reliable because there is an affidavit authenticating the report (I.G. Ex.
5, at 30-31) and because Petitioner did not object to the exhibit. Furthermore, I rely only
on those statements that relate to counts 1 — 5, the counts to which Petitioner pled guilty.
1G. Ex. 3, at 1. Specifically, Petitioner represented to residents and their relatives that
they needed to make payments so that the residents could obtain care at the nursing
facility. Moreover, Petitioner admits that she accepted money while performing her job
at the nursing facility, which further substantiates the connection between the criminal
conduct and Petitioner’s position. P. Ex. 1, at 2. Based on these statements and on the
fact that Petitioner pled guilty to Count 15 of the Information entitled “Organized Fraud”
(LG. Ex. 2, at 1), it is clear that Petitioner’s offense involved fraud and/or other financial
misconduct related to providing health care services.” Further, the Secretary has
interpreted “delivery of a health care item or service” in 42 U.S.C. § 1320a-7(a)(3) to
include “the performance of management or administrative services relating to the
delivery of such items or services.” 42 C.F.R. § 1001.101(c)(1). Collecting fees from
residents of the nursing facility can be characterized as a management or administrative
services. Therefore, I find that there is a sufficient nexus between Petitioner’s
administrative functions and the delivery of health care services. See 42 C.F.R.

§ 1001.101(c)(1).

> In this case, all of the nursing facility’s residents who were victims of Petitioner’s
criminal conduct “were fully covered by Medicare for the first 100 days of the victim’s
[sic] stay and thereafter by Medicaid.” I.G. Ex. 5, at 1. In order for a skilled nursing
facility to participate in Medicare or Medicaid, it must provide “nursing services” and
ensure that residents are seen periodically by a physician. 42 C.F.R. §§ 483.1(b), 483.30,
483.40. Therefore, the nursing facility was providing health care services.
D. Petitioner must be excluded for the statutory minimum of five years under
42 U.S.C. § 1320a-7(c)(3)(B).

Because I have concluded that a basis exists to exclude Petitioner pursuant to 42 U.S.C.
§ 1320a-7(a)(3), Petitioner must be excluded for a minimum period of five years.
42 US.C. § 1320a-7(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2).

IV. Conclusion

For the foregoing reasons, I affirm the I.G.’s determination to exclude Petitioner from
participating in Medicare, Medicaid, and all federal health care programs for the statutory
five-year minimum period pursuant to 42 U.S.C. § 1320a-7(a)(3), (c)(3)(B).

/s/
Scott Anderson
Administrative Law Judge

